Citation Nr: 1046849	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's right knee meniscal tear, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to July 1994.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Newark, New 
Jersey, Regional Office (RO) which denied service connection for 
a back disorder and an increased disability evaluation for the 
Veteran's right knee meniscal tear.  In September 2010, the 
Veteran was afforded a hearing before the undersigned Veterans 
Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for a 
chronic back disorder secondary to his service-connected right 
knee meniscal tear.  He contends further that his 
service-connected his right knee disability merits assignment of 
a 20 percent evaluation as he uses a VA-prescribed knee brace and 
the disability severely affects his employability as a truck 
driver.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the hearing before the undersigned Veterans Law Judge sitting 
at the RO, the Veteran testified that he received ongoing 
orthopedic and neurological treatment at the Brick, New Jersey, 
and East Orange, New Jersey, VA medical facilities.  He stated 
that his treating VA orthopedist had prescribed a right knee 
brace and etiologically related his chronic back disorder to his 
right knee disability and associated altered gait.  The VA should 
obtain all relevant VA records which could potentially be helpful 
in resolving the Veteran's claim dating from December 31, 2008.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

At the hearing on appeal, the Veteran testified that: a treating 
VA orthopedist had etiologically related chronic back disability 
to his right knee disorder; his right knee disability had 
increased in severity since the last VA examination for 
compensation purposes of record; he had not received notice of a 
scheduled May 2010 VA examination for compensation purposes due 
to United States Postal Service (USPS) difficulties; and he was 
willing to report for a rescheduled VA evaluation.  The VA's duty 
to assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder copies 
of all relevant VA clinical documentation 
dated from December 31, 2008, including 
records pertaining to treatment provided at 
the Brick, New Jersey, and East Orange, New 
Jersey.  

2.  Thereafter schedule the Veteran for a 
VA examination in order to determine the 
nature and etiology of the Veteran's 
chronic back disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
back/spine disorder had its onset during 
active service or otherwise is related to 
active service.  If the response is 
negative, is a current back disability at 
least as likely as not due to or caused by 
the service-connected right knee 
disability.  If not, is it at least as 
likely as not that a current back condition 
was aggravated (i.e., permanently increased 
in severity) beyond its natural progression 
due to the Veteran's service-connected 
right knee meniscal tear.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  A 
complete rationale must be provided for all 
opinions advanced.  

3.  After completion of step one, schedule 
the Veteran for a VA examination in order 
to determine the nature and severity of the 
Veteran's right knee meniscal tear.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected right meniscal 
tear with a full description of the effect 
of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right knee 
should be noted and described. If feasible, 
the determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should also address whether the 
Veteran has recurrent subluxation or 
lateral instability of the knee and, if so, 
whether it is slight, moderate or severe in 
nature and explain why.  It should also be 
indicated whether the Veteran has effusion 
into the joint.  The examiner should 
express an opinion as to the impact of the 
Veteran's right knee meniscal tear upon his 
vocational pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  A 
complete rationale must be provided for all 
opinions advanced.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic back disorder and an increased 
evaluation for his right knee meniscal 
tear.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran is hereby advised of the importance of 
reporting to the scheduled examination and the possible 
adverse consequences of failing to so report.  See 38 
C.F.R. § 3.655 (2010).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

